UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
WILLIE BELL, Case No. 1:19-cv-37
Petitioner,
Black, J.

VS. Litkovitz, M.J.
WARDEN, LONDON REPORT AND
CORRECTIONAL INSTITUTION, RECOMMENDATION

Respondent.

Petitioner, an inmate in state custody at the Ross Correctional Institution, has filed a pro
se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 2). This matter is
before the Court on respondent’s motion to dismiss (Doc. 9) and petitioner’s response in
opposition. (Doc. 10). For the reasons stated below, the undersigned recommends that the
motion to dismiss be granted and the petition be dismissed on the ground that it is time-barred
pursuant to 28 U.S.C. § 2241(d)(1).

I. PROCEDURAL HISTORY
State Trial Proceedings

On February 5, 2007, the Hamilton County, Ohio, grand jury returned a six-count
indictment charging petitioner with four counts of aggravated burglary, one count of receiving
stolen property, and one count of failure to comply with an order or signal of police officer.
(Doc. 7, Ex. 1). After initially entering a not guilty plea, petitioner withdrew his plea and entered
a plea of guilty to three counts of aggravated robbery and one count of failure to comply with an
order or signal of police. (Doc. 7, Ex. 2). In exchange for the guilty plea, the prosecution
dismissed the remaining counts. (See Doc. 7, Ex. 3).

On May 16, 2007, petitioner was sentenced to a total aggregate prison sentence of
twenty-two years in the Ohio Department of Corrections. (Doc. 7, Ex. 4).!
Motion to Withdraw Guilty Plea

On May 25, 2007, petitioner filed a pro se motion to withdraw his guilty plea. (Doc. 7,
Ex. 7). Petitioner argued that his trial counsel failed to advise him of the terms of the plea
agreement and that he should have been given a competency hearing due to his history of mental
illness. On June 12, 2007, the trial court overruled petitioner’s motion. (Doc. 7, Ex. 8).

Delayed Direct Appeal

On June 20, 2007, petitioner filed a pro se notice of appeal to the Ohio Court of Appeals.
(Doc. 7, Ex. 9). Petitioner’s motion was sua sponte denied as untimely filed by entry issued June
29, 2007. (Doc. 7, Ex. 10).

Second Delayed Direct Appeal

Petitioner, through different counsel than at trial, filed a second notice of appeal and
motion for leave to file a delayed appeal on November 15, 2007. (Doc. 7, Ex. 11, 12). The Ohio
appeals court granted petitioner leave to file a delayed direct appeal. (Doc. 7, Ex. 15).?
Petitioner raised the following three assignments of error in his merit brief:

1. The trial court erred as a matter of law by improperly sentencing appellant under
trial case number BO700957-A.

2. The trial court erred as a matter of law by failing to comply with Crim.R. 32.3
prior to imposing a prison sentence for a violation of a community control
sanction violation.

 

' In Case No, B-606970, petitioner was also convicted of possession of cocaine and placed on community control
for two years. After his convictions underlying the petition in this case, his community control was revoked and
petitioner was sentenced to an additional prison term of one year and six months, to be served consecutively with the
twenty-two-year sentence previously imposed. (See Doc. 7, Ex. 4-6)

* Petitioner, also through counsel, filed a motion for leave to file a delayed appeal from his conviction for possession
of cocaine in Case No. B-606970, see supra n.1. (Doc. 7, Ex. 13, 14). After granting petitioner’s motions for delayed
appeal, the appeals court consolidated the appeals. (Doc. 7, Ex. 15-17).

2
3. The trial court erred as a matter of law by overruling appellant’s motion to
withdraw his guilty plea under trial case number BO700957-A.

(Doc. 7, Ex. 18). Petitioner withdrew his second assignment of error. (Doc. 7, Ex. 19). On
September 24, 2008, the Ohio Court of Appeals overruled petitioner’s assignments of error and
affirmed the judgment of the trial court. (Doc. 7, Ex. 21).

Petitioner did not seek further review in the Ohio Supreme Court.

Motion to Vacate Sentence

On January 22, 2014, several years later, petitioner filed a pro se motion to vacate
sentence. (Doc. 7, Ex. 22). Petitioner filed identical motions on January 31, 2014 and March 24,
2014, (Doe. 7, Ex. 23, 24). On February 15, 2017, the trial court denied petitioner’s motions.
(Doc. 7, Ex. 25).

Application to Reopen Appeal

Meanwhile, on October 15, 2014, petitioner filed a pro se application to reopen his appeal
pursuant to Ohio App. R. 26(B). (Doc. 7, Ex. 26). Petitioner argued that his appellate counsel
was ineffective for failing to raise an assignment of error alleging that the trial court judge was
biased. On December 16, 2014, the Ohio Court of Appeals denied petitioner’s application as
untimely filed. (Doc. 7, Ex. 27).

Petitioner did not appeal this decision to the Ohio Supreme Court.

Federal Habeas Corpus

On January 6, 2019, more than four years later, petitioner commenced the instant federal
habeas corpus action.’ (See Doc. 1). Petitioner raises the following four grounds for relief in the
petition:

GROUND ONE: Sentencing Transcripts and what was stated in Court by Judge
Robert P. Ruehlman on 5-16-2007.

Supporting Facts: On Page (60) Number 23, 24, and 25 going right over to page
(61) number 1, and 2. The Judge state in Court. “Too bad the bullet didn’t go a
little bit to the left or right to put you out of commission for good, because you’re
a dangerous person as far as I’m concerned.” First time Ever in Prison for Agg.
Robbery so how am | dangerous. And he stated he wish I was dead.

GROUND TWO: Judgment Entry and Sentencing Transcripts Give off Two (2)
Different Sentences.

Supporting Facts: On May 16, 2007 I was sentenced to Counts ONE (1) and TWO
(2) which are both Agg Robber[ies]. Those Counts are different from each other in
my Judgment Entry and my Sentencing Transcripts. Judgment Entry states four (4)
years on specifications on Counts (1) and (2), with three (3) years in Department of
Corrections. Sentencing Transcripts state three (3) years on specifications on
Counts (1) and (2), with four (4) years in Department of Corrections.

GROUND THREE: “DISCOVERY”
Supporting Facts: Inside my “Discovery” where all the evidence against me is, only
have two (2) stores that says I did a Agg. Robbery and that’s Count (2) and Count

(3). But Count (1) is Not in my Discovery at all. But I’m sentence to it.

GROUND FOUR: When I asked my lawyer to show me the evidence the courts
have against me. He never showed me nothing.

Supporting Facts: They said that I had a Gun, but when I asked for them to show

me or prove | had a gun. Because they said I was on video surveillance. It’s like
everything that I asked for to help my case. No one could hear me speak.

(Doc. 1 at PageID 25-30).

 

3 The petition was filed with the Court on January 15, 2019. (See Doc. 1). Petitioner avers, however, that he placed
the petition in the prison mailing system for delivery to the Court on January 6, 2019. (See Doc. 1 at PageID 35).
Because under Houston v. Lack, 487 U.S. 266 (1988), the filing date of a federal habeas corpus petition submitted
by a pro se prisoner is the date on which the prisoner provides his papers to prison authorities for mailing, see Jn re
Sims, 111 F.3d 45, 47 (6th Cir. 1997), it is presumed that the petition was “filed” on January 6, 2019.

4
Respondent has filed a motion to dismiss the petition (Doc. 9), to which petitioner has
responded. (Doc. 10).
Il. THE PETITION SHOULD BE DENIED.

Under 28 U.S.C. § 2244(d)(1), as amended by § 101 of the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, a person in custody
pursuant to the judgment of a state court must file an application for a writ of habeas corpus
within one year from the latest of:

(A) the date on which the judgment became final by the conclusion of direct review
or the expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action
in violation of the Constitution or laws of the United States is removed, if the
applicant was prevented from filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by
the Supreme Court, if the right has been newly recognized by the Supreme Court

and made retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could
have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). Under 28 U.S.C. § 2244(d)(2), the limitations period is tolled during the
pendency of a properly filed application for state post-conviction relief or other collateral review.

There is no evidence in the record in this case to suggest that the provisions set forth in
§§ 2244(d)(1)(B) through (D) apply to petitioner’s grounds for relief. Petitioner has not alleged
that a State created impediment prevented him from filing the instant petition or that his claims
are governed by a newly recognized constitutional right made retroactively applicable to his

case. Furthermore, petitioner’s grounds for habeas relief are based on alleged errors that
occurred during his trial court proceedings. Because petitioner was aware of the facts underlying
his claims or the claims could have been discovered through the exercise of due diligence by the
close of the direct review, his grounds for relief are governed by the one-year statute of
limitations set forth in 28 U.S.C. § 2244(d)(1)(A). which began to run when petitioner’s
conviction became final “by the conclusion of direct review or the expiration for the time for
seeking such review.”

In this case, petitioner’s conviction and sentence became final on November 10, 2008,
upon the expiration of the 45-day period for filing an appeal as of right from the court of appeals’
September 24, 2008 judgment entry dismissing his appeal.* See Ohio Sup. Ct. Prac. R.
7.01(A)(1)(a)(1). See also Gonzalez v. Thaler, 565 U.S. 134, 149-52 (2012) (holding that
because the petitioner did not appeal to the State’s highest court, his conviction became final
under § 2244(d)(1)(A) “when his time for seeking review with the State’s highest court
expired”). The statute commenced running on November 11, 2008, the next business day after
petitioner’s conviction became final, see Fed. R. Civ. P. 6(a); Bronaugh v. Ohio, 235 F.3d 280,
285 (6th Cir. 2000), and expired one year later on November 11, 2009, absent the application of
statutory or equitable tolling principles.

During the one-year limitations period, petitioner was entitled to tolling of the statute
under 28 U.S.C. § 2244(d)(2) based on any pending “properly filed” applications for state post-
conviction relief or other collateral review. See 28 U.S.C. § 2244(d)(2); see also Holland v.

Florida, 560 U.S. 631, 635 (2010); Allen v. Siebert, 552 U.S. 3, 4 (2007) (per curiam); Vroman

 

* Because the 45-day time period ended on Saturday, November 8, 2008, petitioner had until Monday, November

10, 2008 to file a timely appeal with the Ohio Supreme Court.
6
v. Brigano, 346 F.3d 598, 602 (6th Cir. 2003). “The tolling provision does not, however,
‘revive’ the limitations period (i.e., restart the clock at zero); it can only serve to pause a clock
that has not yet fully run.” Vroman, 346 F.3d at 602 (quoting Rashid v. Khulmann, 991 F. Supp.
254, 259 (S.D.N.Y. 1998)). Once the limitations period is expired, state collateral review
proceedings can no longer serve to avoid the statute-of-limitations bar. /d.

It is well-settled that a state application for post-conviction relief is “properly filed”
within the meaning of § 2244(d)(2) “when its delivery and acceptance are in compliance with the
applicable laws and rules governing filings,” such as those prescribing the time limits for filing.
Artuz v. Bennett, 531 U.S. 4, 8 (2000). State post-conviction or collateral review applications
rejected by the state courts on timeliness grounds are not “properly filed” and, therefore, are not
subject to statutory tolling under § 2244(d)(2). See Allen, 552 U.S. at 5-6; see also Pace v.
DiGuglielmo, 544 U.S. 408, 413-14 (2005); Vroman, 346 F.3d at 603.

No statutory tolling applies under Section 2244(d)(2) to extend the limitations period in
this case. The statute of limitations had run for 1,898 days before petitioner filed his January 22,
2014 motion to vacate, the first of his post-conviction motions. Because petitioner’s post-
conviction motions were all filed after the one-year statute of limitations had already expired,
statutory tolling would not serve to extend the limitations period. Vroman, 346 F.3d at 602.
Therefore, petitioner is not entitled to statutory tolling based on the untimely application. See
Allen, 552 U.S. at 5-6; see also Pace, 544 U.S. at 413-14; Vroman, 346 F.3d at 603.

The AEDPA’s statute of limitations is subject to equitable tolling, see Holland, 560 U.S.
at 645, “when a litigant’s failure to meet a legally-mandated deadline unavoidably arose from
circumstances beyond the litigant’s control.” Hall v. Warden, Lebanon Corr. Inst., 662 F.3d

7
745, 749 (6th Cir. 2011) (quoting Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)).
Equitable tolling is granted “sparingly.” Jd. (quoting Robertson, 624 F.3d at 784). A habeas
petitioner is entitled to equitable tolling only if he establishes that (1) “he has been pursuing his
rights diligently;” and (2) “some extraordinary circumstance stood in his way and prevented
timely filing.” /d. (quoting Holland, 560 U.S. at 649 (internal quotations omitted)); see also
Pace, 544 U.S. at 418. Although the Sixth Circuit previously utilized a five-factor approach in
determining whether a habeas petitioner is entitled to equitable tolling, Holland’ s two-part test
has replaced the five-factor inquiry as the “governing framework” to apply. Hall, 662 F.3d at
750 (citing Robinson v. Easterling, 424 F. App’x 439, 442 n.1 (6th Cir. 2011)). “With Holland
now on the books, the ‘extraordinary circumstances’ test, which requires both reasonable
diligence and an extraordinary circumstance, has become the law of this circuit.” Jd.; see also
Patterson v. Lafler, 455 F. App’x 606, 609 n.1 (6th Cir. 2012).

Petitioner is not entitled to equitable tolling in this case. Petitioner states that “I don’t
know the law and that’s why it’s so hard for me to do the things that I need to do,” in explaining
the timeliness of the petition. (Doc. 1 at PageID 34). He also claims that he had trouble
obtaining legal advice and materials in his petition and response to the motion to dismiss. (/d. at
PageID 34; Doc. 10 at PageID 153). However, it is well-settled in the Sixth Circuit that
petitioner’s pro se status, lack of legal knowledge, or lack of access to legal materials are not
sufficient to warrant equitable tolling. See, e.g., Hall, 662 F.3d at 750-51 (rejecting the
petitioner’s argument that he was entitled to equitable tolling because of his lack of access to the
trial transcript, as well as his pro se status and limited law-library access); Allen v. Yukins, 366
F.3d 396, 403 (6th Cir. 2004) (quoting Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991)) (“this

8
court has repeatedly held that ‘ignorance of the law alone is not sufficient to warrant equitable
tolling’”); Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002) (“an inmate’s lack of legal
training, his poor education, or even his illiteracy does not give a court reason to toll the statute
of limitations”); Lacking v. Jenkins, No. 2:15cv3069, 2016 WL 4505765, at *4 (S.D. Ohio Aug.
29, 2016) (Report & Recommendation) (“A prisoner’s pro se incarcerated status, lack of
knowledge regarding the law, and limited access to the prison’s law library or to legal materials
do not provide a sufficient justification to apply equitable tolling of the statute of limitations.”),
adopted, 2016 WL 6125683 (S.D. Ohio Oct. 19, 2016), appeal filed, No. 16-4291 (6th Cir. Nov.
10, 2016); Boyd v. Tibbals, No. 2:13cv611, 2014 WL 1400978, at *3 (S.D. Ohio Apr. 10, 2014)
(Report & Recommendation) (and numerous cases cited therein) (“A prisoner’s pro se
incarcerated status, lack of knowledge regarding the law, and limited access to the prison’s law
library or to legal materials together or alone do not provide a sufficient justification to apply
equitable tolling of the statute of limitations.”), adopted, 2014 WL 2931475 (S.D, Ohio June 30,
2014).

The Sixth Circuit has indicated that the relevant inquiry in determining whether equitable
tolling applies is whether petitioner was diligent in pursuing federal habeas relief. In this case,
petitioner waited more than ten years—from November 10, 2008 until January 6, 2019—10 file
his habeas petition after his conviction and sentence became final. Accordingly, petitioner has
not demonstrated that he was diligent in pursuing his federal rights. Vroman, 346 F.3d at 605
(finding that the petitioner’s decision to proceed solely in state court “rather than filing his

federal habeas petition and protecting his federal constitutional rights, demonstrates a lack of
diligence”). Petitioner is therefore not entitled to equitable tolling. °

Finally, petitioner has neither argued nor otherwise demonstrated that the procedural bar
to review should be excused based on a colorable showing of actual innocence. “To invoke the
miscarriage of justice exception to AEDPA’s statute of limitations, . . . a petitioner “must show
that it is more likely than not that no reasonable juror would have convicted him in the light of . .
. new evidence.’” McQuiggin v. Perkins, 569 U.S. 383, 399 (2013) (quoting Schlup v. Delo, 513
U.S. 298, 327 (1995)). No such showing has been made in this case.

Accordingly, in sum, the undersigned concludes that the instant federal habeas corpus
petition is barred from review by the one-year statute of limitations governing habeas corpus
actions brought pursuant to 28 U.S.C. § 2254. Under the applicable provision set forth in 28
U.S.C. § 2244(d)(1)(A), petitioner’s conviction and sentence became final on November 10,
2008. The limitations period ran for 365 days and expired on November 11, 2009. Statutory or
equitable tolling principles do not apply to extend the limitations period or otherwise avoid the
statute-of-limitations bar to review in this case. Therefore, petitioner’s habeas corpus petition,
filed on January 6, 2019, is time-barred.

IT IS THEREFORE RECOMMENDED THAT:

1. The motion to dismiss (Doc. 9) be GRANTED and the petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2254 be DISMISSED with prejudice on the ground that the
petition is time-barred under 28 U.S.C. § 2244(d).

2. A certificate of appealability should not issue with respect to any of the claims for

 

> Petitioner states that he did not receive the paperwork he needed for his case until 2014. (Doc. 10 at PageID 153).
However, even if the Court could conclude that petitioner was entitled to equitable tolling until 2014, petitioner has
not explained his delay in failing to file his habeas petition until January 6, 2019, several years later.

10
relief alleged in the petition, which this Court has concluded are barred from review on a
procedural ground, because under the first prong of the applicable two-part standard enunciated
in Slack v. McDaniel, 529 U.S. 473, 484-85 (2000), “jurists of reason” would not find it
debatable whether the Court is correct in its procedural ruling.®

3. With respect to any application by petitioner to proceed on appeal in forma pauperis,
the Court should certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of any Order adopting
this Report and Recommendation would not be taken in “good faith,” and therefore DENY
petitioner leave to appeal in forma pauperis upon a showing of financial necessity. See Fed. R.

App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

Date:__( /3) ‘on
Karen L. Litkovitz

 

United States Magistrate Judge

 

© Because the first prong of the Slack test has not been met, the Court need not address the second prong of Slack as
to whether “jurists of reason” would find it debatable whether petitioner has stated a viable constitutional claim in
his time-barred grounds for relief. See Slack, 529 U.S. at 484.

11
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
WILLIE BELL, Case No. 1:19-cv-37
Petitioner,
Black, J.
VS. Litkovitz, M.J.

WARDEN, LONDON
CORRECTIONAL INSTITUTION,
Respondent.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

1Z
